FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

EDWARD CAMPBELL, Husband;               
SUSAN CAMPBELL, Wife,
                Plaintiffs-Appellees,
                 v.                           No. 04-15969
ALLIED VAN LINES INC.; GATES
MOVING & STORAGE INC.; KACHINA                 D.C. No.
                                            CV-01-00139-WWE
MOVING & STORAGE, INC., an
                                                OPINION
Arizona corporation; MAYFLOWER
TRANSIT, INC., an Indiana
corporation,
             Defendants-Appellants.
                                        
        Appeal from the United States District Court
                 for the District of Arizona
        Warren W. Eginton, District Judge, Presiding

                   Argued and Submitted
         April 13, 2005—San Francisco, California

                      Filed June 7, 2005

  Before: Robert R. Beezer, Diarmuid F. O’Scannlain, and
           Andrew J. Kleinfeld, Circuit Judges.

                 Opinion by Judge Beezer;
                Dissent by Judge O’Scannlain




                             6515
               CAMPBELL v. ALLIED VAN LINES          6517


                       COUNSEL

Daryl Manhart, Burch & Cracchiolo, P.A., Phoenix, Arizona,
for the defendants-appellants.
6518                CAMPBELL v. ALLIED VAN LINES
Gregory E. Good, Good & Associates, P.C., Tucson, Arizona,
for the plaintiffs-appellees.


                               OPINION

BEEZER, Circuit Judge:

   This appeal involves the awarding of attorney’s fees to
shippers who successfully sue carriers of household goods
under the Carmack Amendment. The appellants in this case
are moving companies. They assert that there is no statutory
basis to support the district court’s award of an attorney’s fee
to shippers who brought a court action without first engaging
in available arbitration. We have jurisdiction under 28 U.S.C.
§ 1291 and we affirm.

                                     I

   The relevant facts are not in dispute. Plaintiffs Edward and
Susan Campbell contracted with defendants Kachina Moving
and Storage, Inc., Mayflower Transit, Inc., Gates Moving and
Storage, Inc. and Allied Van Lines, Inc. (collectively “carri-
ers”) to transport their household goods from Arizona to Flor-
ida. The goods were damaged during the move. The plaintiffs
sued the carriers in state court, and the defendants removed
the suit on the basis of federal question jurisdiction arising
under the Carmack Amendment to the Interstate Commerce
Act, 49 U.S.C. § 14706. See 28 U.S.C. §§ 1337, 1445(b). A
jury in the district court found in favor of the plaintiffs,
awarding over $15,000 in compensatory and $31,000 in emo-
tional distress damages.

   The district court granted the plaintiffs’ motion for an attor-
ney’s fee of approximately $15,400 (one-third of the total
award), plus costs. The only issue appealed is the plaintiffs’
statutory entitlement to that fee.1 We review this question de
  1
   Neither party questions the general “American rule,” which dictates
that, “absent explicit congressional authorization,” the prevailing party in
                   CAMPBELL v. ALLIED VAN LINES                     6519
novo. Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617
(9th Cir. 2003).

                                   II

   [1] The Carmack Amendment to the Interstate Commerce
Act establishes motor carrier liability for “the actual loss or
injury to the property” a carrier transports. 49 U.S.C.
§ 14706(a)(1); see Ward v. Allied Van Lines, Inc., 231 F.3d
135, 138 (4th Cir. 2000). The Carmack Amendment preempts
many state and common law claims against carriers in an
effort to create a “national scheme of carrier liability for
goods damaged or lost during interstate shipment.” Ward, 231
F.3d at 138 (internal quotation marks omitted); see Hughes
Aircraft Co. v. N. Am. Van Lines, Inc., 970 F.2d 609, 613 (9th
Cir. 1992).

   [2] We are required to consider 49 U.S.C. § 14708, which
in part states (emphasis added):

     (a) Offering shippers arbitration.—[A] carrier pro-
     viding transportation of household goods . . . must
     agree to offer in accordance with this section to ship-
     pers of household goods arbitration as a means of
     settling disputes between such carriers and shippers
     ....

     (b)   Arbitration requirements.—

     (6) Requests.—The carrier must not require the
     shipper to agree to utilize arbitration prior to the time
     that a dispute arises. . . .

a court action ordinarily is not entitled to an attorney’s fee award to be
paid by the losing party. Key Tronic Corp. v. United States, 511 U.S. 809,
814-15 (1994) (internal quotation marks omitted).
6520             CAMPBELL v. ALLIED VAN LINES
    (8) Deadline for decision.—The arbitrator must, as
    expeditiously as possible but at least within 60 days
    of receipt of written notification of the dispute, ren-
    der a decision based on the information gathered
    [with exceptions] . . . .

    (d) Attorney’s fees to shippers.—In any court
    action to resolve a dispute between a shipper of
    household goods and a carrier providing transporta-
    tion or service . . . the shipper shall be awarded rea-
    sonable attorney’s fees if—

    (1) the shipper submits a claim to the carrier within
    120 days after the date the shipment is delivered or
    the date the delivery is scheduled, whichever is later;

    (2)   the shipper prevails in such court action; and

    (3)(A) a decision resolving the dispute was not
    rendered through arbitration under this section
    within the period provided under subsection (b)(8) of
    this section or an extension of such period under
    such subsection; or

    (B) the court proceeding is to enforce a decision
    rendered through arbitration under this section and is
    instituted after the period for performance under
    such decision has elapsed.

   The parties’ dispute centers on the meaning of the attor-
ney’s fee provisions in subsection (d). The carriers assert that
these provisions presume participation in the arbitration pro-
gram described in the rest of Section 14708. The shippers
argue that the statute contains no such limitation. We agree
with the shippers.

                               III

   [3] Our analysis begins, as it must, with the text of the stat-
ute in question. Azarte v. Ashcroft, 394 F.3d 1278, 1285 (9th
                 CAMPBELL v. ALLIED VAN LINES               6521
Cir. 2005). Under the “plain meaning” rule, “[w]here the lan-
guage [of a statute] is plain and admits of no more than one
meaning the duty of interpretation does not arise, and the
rules which are to aid doubtful meanings need no discussion.”
Carson Harbor Vill., Ltd. v. Unocal Corp., 270 F.3d 863, 878
(9th Cir. 2001) (en banc) (quoting Caminetti v. United States,
242 U.S. 470, 485 (1917)).

   [4] This principal rule of statutory construction guides our
examination of Section 14708’s attorney’s fee provisions. It
also leads to our ultimate conclusion: simply put, nothing in
§ 14708(d) limits attorney’s fees to shippers who engage in
arbitration. The subsection applies to “any court action”
involving disputes between a shipper of household goods and
a carrier, and entitles shippers to attorney’s fees if they meet
the first two requirements of (d)(1) and (d)(2) (timely submit-
ting a claim and prevailing in court), and are not barred by
(d)(3)—which merely excludes those claims in which a timely
arbitration decision is reached and does not necessitate court
enforcement. In other words, (d)(3) prevents shippers from
receiving attorney’s fees if the arbitration program “works” as
intended by swiftly resolving the dispute. It has no effect on
shippers, such as the Campbells, who did not engage in arbi-
tration.

   We are mindful of the need to construe a statute as a whole.
See Children’s Hosp. & Health Ctr. v. Belshe, 188 F.3d 1090,
1096 (9th Cir. 1999). Like the carriers, we read the attorney’s
fee provisions in light of the arbitration program with which
they share Section 14708. Our interpretation recognizes that
receiving a timely arbitration decision affects a shipper’s eli-
gibility for an attorney’s fee under (d)(3), and that courts must
consult the time period in (b)(8) to establish whether an arbi-
tration decision qualifies as timely. With this understanding in
mind, we see no tension between our interpretation of the
attorney’s fee provisions and the arbitration program.

   [5] The carriers read the interplay of (b)(8) and (d)(3)(A)
differently. They argue that refusal to invoke arbitration pre-
6522             CAMPBELL v. ALLIED VAN LINES
vents (b)(8)’s time period from beginning to run, and there-
fore precludes (d)(3)(A) from ever being satisfied. But
nothing in the text of (d)(3)(A) conditions eligibility upon the
happening of a certain event; rather, a shipper satisfies
(d)(3)(A) as long as a specific event does not occur, namely
the rendering of an arbitration decision within a certain period
of time. Because there was no arbitration decision in the
Campbells’ dispute, (d)(3)(A) poses no barrier to the award of
an attorney’s fee.

   The reliance of other courts on Section 14708’s title to sup-
port an alternative interpretation does not convince us other-
wise. See Yakuba v. Atlas Van Lines, 351 F. Supp. 2d 482, 490-
91 (W.D. Va. 2004) (citing Collins Moving & Storage Corp.
v. Kirkell, 867 So. 2d 1179, 1183-84 (Fla. Ct. App. 2004)).
Section 14708 may be entitled “Dispute settlement program
for household goods carriers,” but that does not give us free
rein to ignore the plain language of subsection (d). As the
Supreme Court explained in Brotherhood of Railroad Train-
men v. B & O Railroad Co., 331 U.S. 519, 528-29 (1947)
(internal citations omitted):

    That the heading of [a section] fails to refer to all the
    matters which the framers of that section wrote into
    the text is not an unusual fact. . . . [T]he title of a
    statute and the heading of a section cannot limit the
    plain meaning of the text. For interpretive purposes,
    they are of use only when it sheds light on some
    ambiguous word or phrase.

Accord INS v. St. Cyr, 533 U.S. 289, 308-309 (2001) (quoting
Trainmen). There is nothing ambiguous about the text in
question here. Section 14708(d) is entitled “Attorney’s Fees
to shippers” and expressly applies to “any court action to
resolve a dispute between a shipper of household goods and
a carrier providing transportation or service . . . .” It does not
state that the subsection applies only to court actions pursued
after first invoking arbitration; adding such a limitation may
                   CAMPBELL v. ALLIED VAN LINES                     6523
be easy enough, but that is the province of Congress, not this
court.

   The carriers, however, argue that our straightforward read-
ing of the text fails to properly respect Congress’s intent to
encourage arbitration. As a remedy, the carriers urge supple-
menting the statute’s three enumerated conditions for attor-
ney’s fee eligibility by reading in a fourth, unstated
prerequisite that shippers first invoke arbitration. “We have
long held that there is a strong presumption that the plain lan-
guage of [a] statute expresses congressional intent, rebutted
only in rare and exceptional circumstances, when a contrary
legislative intent is clearly expressed.” United States v.
Tobeler, 311 F.3d 1201, 1203 (9th Cir. 2002) (internal cita-
tion and quotation marks omitted). Section 14708(d) does not
present such an exceptional circumstance. Given the ease with
which Congress expressly listed three eligibility criteria, we
see no reason why Congress would bury a fourth implicitly
within the statute. We decline to add a condition that is con-
spicuously absent from the text when we perceive no incon-
sistency in the statute as it is written.

   [6] We are particularly hesitant to depart from the statute’s
text in situations like the one here, in which we can only
attempt to glean the specific details of Congress’s intent by
examining the limited legislative history of the act in ques-
tion. The parties can—and do—argue about the proper object
of this legislation and the effect of a rule that allows shippers
to bypass arbitration without compromising their ability to
receive attorney’s fees. Perhaps, as the carriers argue, a rule
that obligated shippers to submit to arbitration in order to
recover attorney’s fees would more effectively reduce the
number of shipper-carrier lawsuits; then again, perhaps
requiring carriers to agree to binding arbitration of all claims
over $5,000 would do so as well. See 49 U.S.C. § 14708(b)(6).2
  2
   49 U.S.C. § 14708(b)(6) states, in relevant part (emphasis added): “If
the dispute involves a claim for more than $5,000 and the shipper requests
6524                CAMPBELL v. ALLIED VAN LINES
Such speculation is beside the point. We are not prepared to
second-guess Congress’s chosen method for adopting a legis-
lative program that may or may not provide the best means to
effectuate some underlying congressional goal. Lacking over-
whelming evidence to suggest that the statute’s language is at
odds with a clearly expressed legislative intent to the contrary,
we defer to the plain meaning of the text actually adopted by
Congress. See Tobeler, 311 F.3d at 1203.
                              IV
   “[T]ime and again,” the Supreme Court has instructed that
“courts must presume that a legislature says in a statute what
it means and means in a statute what it says there. When the
words of a statute are unambiguous, then, this first canon is
also the last: judicial inquiry is complete.” Conn. Nat’l Bank
v. Germain, 503 U.S. 249, 253-54 (1992) (internal quotation
marks and citations omitted). Such is the occasion here. Con-
gress unambiguously authorized the awarding of attorney’s
fees to shippers of household goods who meet three express
conditions. None of those conditions require a shipper to first
invoke arbitration. We decline the carriers’ invitation to
extract an implicit fourth requirement by delving further into
this statute’s inconclusive legislative history.
   [7] There is no dispute that the Campbells (1) timely sub-
mitted a claim for the loss of their household goods, (2) pre-
vailed in a court action to resolve this dispute, and (3) had no
arbitration decision rendered in this dispute. The text of 49
U.S.C. § 14708(d) requires nothing more for awarding an
attorney’s fee.
   AFFIRMED.

arbitration, such arbitration shall be binding on the parties only if the car-
rier agrees to arbitration.”
  The meaning of this provision is not before us, and we express no opin-
ion as to it. We cite it only to question the carriers’ assertion that Section
14708 as a whole plainly demonstrates a legislative intent to encourage
arbitration above other considerations.
                 CAMPBELL v. ALLIED VAN LINES                6525
O’SCANNLAIN, Circuit Judge, dissenting:

   This exercise in statutory interpretation forces us to con-
front the fact that the most literal interpretation of a phrase is
not always the most natural and reasonable one. For that rea-
son, I cannot agree with the majority’s interpretation of 49
U.S.C. § 14708(d).

   That subsection awards attorney fees to a shipper prevailing
in a lawsuit against a carrier only if

    (A) a decision resolving the dispute was not ren-
    dered through arbitration under this section within
    the period provided . . . or

    (B) the court proceeding is to enforce a decision
    rendered through arbitration under this section and is
    instituted after the period for performance under
    such decision has elapsed.

49 U.S.C. § 14708(d)(3)(A)-(B). On the majority’s reading,
§ 14708(d)(3)(A) applies even when no arbitration occurs at
all because the shipper elects to head straight into court. In its
insistence that this reading of § 14708(d)(3)(A) is not only
preferable but unambiguously correct, the majority adheres to
a decontextualized literalism that even the staunchest defend-
ers of textualism eschew. See Antonin Scalia, A Matter of
Interpretation 24 (1997) (“[T]he good textualist is not a liter-
alist . . . .”); Smith v. United States, 508 U.S. 223, 242 (1993)
(Scalia, J., dissenting) (“When someone asks, ‘Do you use a
cane?,’ he is not inquiring whether you have your grandfa-
ther’s silver-handled walking stick on display in the hall.”).

   I do not deny that it is possible to read the words of subsec-
tion (A) as the majority does, but our task is to find the most
ordinary, natural, and reasonable interpretation of the provi-
sion’s language. See Bailey, 516 U.S. at 145. The provision
appears in the midst of a statute designed to promote and to
6526             CAMPBELL v. ALLIED VAN LINES
facilitate arbitration of claims under the Carmack Amend-
ment. Yet the majority’s interpretation of the attorney-fee pro-
vision turns it into a powerful incentive for shippers not to
pursue arbitration. A shipper who takes his claim straight to
court and wins has his legal costs paid by the carrier, while
a shipper who submits the claim for arbitration must pay not
only his own legal fees but part of the cost of the arbitration
as well. See 49 U.S.C. § 14708(b)(5).

   Only an unnatural literalism permits the majority to con-
clude that the statute’s text compels this counterintuitive
result. Imagine that, one summer’s afternoon, a father turns to
his son and says, “If you’d like to, we’ll go to the ballpark this
afternoon and hit some balls. And I’ll tell you what—if your
old Dad doesn’t hit a baseball over the fences, he promises to
buy you some ice cream.”

  “Great, Dad,” says the son, “but I don’t want to play base-
ball this afternoon. Let’s play football in the yard instead.”

   The father agrees, and after a few spirited hours of play, the
two head back to the house for dinner. As they brush the dirt
out of their clothes, the son says, “Well, Dad, you owe me an
ice cream. You didn’t hit a single baseball over the fences.”

   Were the majority present at this scene and called upon to
adjudicate the conflict, the father would protest in vain that
his conditional promise of ice cream depended on the son’s
acceptance of his invitation to play baseball. After all, the
majority would insist, the father’s words were unambiguous:
“If I don’t hit a baseball over the fences, I promise to buy you
some ice cream.” And the majority would conclude that—to
paraphrase its own reasoning—“given the ease with which the
father expressly listed one eligibility criterion (his failure to
hit a home run),” there was “no reason why he would bury a
second (the son’s acceptance of the invitation to play base-
ball) implicitly within” his proposal. See Majority op., supra
at 6523.
                 CAMPBELL v. ALLIED VAN LINES                 6527
   But that is not how language works, either in conversation
or in statutory interpretation. We begin with a statute’s plain
meaning, of course, but plain meaning is not meaning
divorced from context. See Verizon Communications, Inc. v.
FCC, 535 U.S. 467, 499-500 (2002) (rejecting a “plain-
meaning argument [that] ignores the statutory setting in which
[the provision at issue] occurs”); Bailey v. United States, 516
U.S. 137, 145 (“[T]he meaning of statutory language, plain or
not, depends on context.” (alteration in original)). A reason-
able person would understand the father to be promising ice
cream only if the son agrees to play baseball and the father
hits no home runs. Similarly, in my view, the most reasonable
interpretation of § 14708(d)(3)(A) is that it makes attorney
fees available if the shipper takes advantage of the opportu-
nity for arbitration that the carrier is statutorily bound to pro-
vide and no decision is rendered within the sixty-day period
provided.

   Turning to extrinsic sources—as we may when statutes are
ambiguous, see Int’l Ass’n of Machinists & Aerospace Work-
ers, Local Lodge 964 v. BF Goodrich Aerospace Aerostruc-
tures Group, 387 F.3d 1046, 1051-52 (9th Cir. 2004)—only
strengthens the case against the majority’s interpretation. The
current § 14708 is the result of Congress’s 1995 amendments
to the dispute-settlement provisions of the Carmack Amend-
ment. The earlier statute allowed, but did not require, carriers
to offer arbitration. See 49 U.S.C. § 11711 (1995) (repealed
1995). It provided in relevant part:

    (d) In any court action to resolve a dispute between
    a shipper of household goods and a motor common
    carrier providing transportation subject to the juris-
    diction of the Commission under subchapter II of
    chapter 105 of this title concerning the transportation
    of household goods by such carrier, the shipper shall
    be awarded reasonable attorney’s fees if—

         (1) the shipper submits a claim to the car-
         rier within 120 days after the date the ship-
6528               CAMPBELL v. ALLIED VAN LINES
           ment is delivered or the date the delivery is
           scheduled, whichever is later;

           (2) the shipper prevails in such court
           action; and

           (3) (A) no dispute settlement program
               approved under this section was avail-
               able for use by the shipper to resolve the
               dispute; or

               (B) a decision resolving the dispute
               was not rendered under a dispute settle-
               ment program approved under this sec-
               tion within the period provided under
               subsection (b)(8) of this section or an
               extension of such period under such
               subsection; or

               (C) the court proceeding is to enforce
               a decision rendered under a dispute set-
               tlement program approved under this
               section and is instituted after the period
               for performance under such decision has
               elapsed.

49 U.S.C. § 11711(d) (1995) (repealed 1995).

   Notably, former § 11711(d)(3)(B) is identical for all rele-
vant purposes to current § 14708(d)(3)(A), the provision at
issue in this case: each grants attorney fees when “a decision
resolving the dispute was not rendered [in arbitration] within
the period provided.”1 It would be extremely odd if the two
  1
    The only difference is that the phrase “under a dispute settlement pro-
gram approved under this section” has been replaced with “through arbi-
tration under this section,” a change that merely reflects the fact that
arbitration programs need no longer be “approved” by the Commission.
                    CAMPBELL v. ALLIED VAN LINES                       6529
provisions, whose text is essentially the same, meant two
sharply different things. Yet that is what the majority’s hold-
ing implies; for the former § 11711(d)(3)(B) cannot reason-
ably bear the interpretation the majority would place upon
current § 14708(d)(3)(A). That interpretation would render
subsection (A) of the earlier statute wholly redundant and
unnecessary, because whenever “no dispute settlement pro-
gram approved under [§ 11711] was available for use by the
shipper to resolve the dispute,” it would necessarily have been
true that “a decision resolving the dispute was not rendered
under a dispute settlement program approved under this sec-
tion within the period provided.”

   Because I believe that the plain meaning of the language of
§ 14708(d)(3)(A) in its context2 is that attorney fees are avail-
able only when shippers attempt arbitration but cannot obtain
a decision within the allotted time—and because that interpre-
tation, unlike the majority’s, is consonant with the statute’s
history—I respectfully dissent.




  2
    Part of the relevant context is the title of § 14708: “Dispute settlement
program for household carriers.” The majority’s interpretation turns
§ 14708(d)(3)(A) into a general attorney-fee provision whose scope
extends well beyond cases in which a dispute-settlement program is
involved. The “title of a statute and the heading of a section are tools
available for the resolution of a doubt” about the meaning of a statutory
provision. Almendarez-Torres v. United States, 523 U.S. 224, 234 (1998)
(internal quotation marks omitted).